internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc corp b2-plr-110760-00 date date number release date index number legend acquiring target state a dear this letter is in reply to a letter dated date regarding the federal_income_tax consequences of a proposed transaction additional information was submitted in a letter dated date the information submitted for consideration is summarized below acquiring is organized under the laws of state a and is registered under the investment_company act the act as a non-diversified open-end management investment_company acquiring has elected to be taxed as a regulated_investment_company ric under sec_851 through of the internal_revenue_code acquiring’s investment objective will be to provide a high level of current income by investing in debt obligations of issuers located in emerging countries with a secondary objective of capital appreciation target is organized under the laws of state a and is registered under the act as a non-diversified closed-end management investment_company target has elected to be treated as a regulated_investment_company ric under sec_851 through of the internal_revenue_code target’s investment objective is to provide its shareholders with high current income by investing exclusively in u s dollar- denominated securities substantially_all of which will be debt securities and as a secondary objective to seek capital appreciation under state a law stockholders of target do not have dissenter’s rights acquiring has authorized four classes of voting common_stock designated class a class b class c and class d common_stock target has one class of common_stock authorized both acquiring and target file their income_tax returns based on the plr-110760-00 accrual_method of accounting acquiring and target have approved a plan_of_reorganization for what are represented to be valid business reasons to the best of knowledge and belief the transaction does not qualify under sec_368 pursuant to the plan the following transaction is proposed the transaction i ii iii iv target will transfer all of its assets and liabilities to acquiring in exchange for an equal value of newly issued acquiring class a voting common_stock fractional shares will be issued target will liquidate and distribute to its shareholders all of the acquiring stock received in the exchange each target shareholder will be entitled to receive a proportionate number of acquiring class a shares equal to the aggregate net asset value of the target shares owned by such shareholder on the exchange date target will dissolve in accordance with the laws of state a and will terminate its registration under the act acquiring may sell up to of the assets received in the transaction to unrelated purchasers and will reinvest any proceeds consistent with its investment objectives and policies the following representations have been made in connection with the transaction a b the fair_market_value of the acquiring stock received by each target shareholder will be approximately equal to the fair_market_value of the target stock surrendered in the exchange there is no plan or intention by the target shareholders who own or more of the target stock and to the best knowledge of the management of target there is no plan or intention on the part of the remaining shareholders of target to sell exchange or otherwise dispose_of a number of shares of acquiring stock received in the transaction that would reduce target shareholders’ ownership of acquiring stock to a number of shares having a value as of the date of the transaction of less than of the value of all of the formerly outstanding_stock of target as of the same date for purposes of this representation shares of target stock exchanged for cash or other_property or surrendered by dissenters will be treated as outstanding target stock on the date of the transaction moreover shares of target stock and shares of acquiring stock held by target shareholders and otherwise sold redeemed or plr-110760-00 c d e f g h i j disposed of prior to or subsequent to the transaction will be considered in making this representation acquiring will acquire at least of the fair_market_value of the net assets and at least of the fair_market_value of the gross assets held by target immediately prior to the transaction for purposes of this representation amounts paid_by target to dissenters amounts used by target to pay its transaction expenses and all redemptions and distributions except for regular normal dividends made by target immediately preceding the transfer will be included as assets of target held immediately prior to the transaction after the transaction the shareholders of target will be in control of acquiring within the meaning of sec_368 acquiring has no plan or intention to reacquire any of its stock issued in the transaction except in connection with its legal obligations under sec_22 of the act after the transaction acquiring will use the assets acquired from target in its business except that a portion of these assets may be sold or otherwise_disposed_of in the ordinary course of acquiring’s business and as set forth above in step iv of the transaction any proceeds will be invested in accordance with acquiring’s investment objectives acquiring has no plan or intention to sell or otherwise dispose_of any of the assets of target acquired in the transaction except for dispositions made in the ordinary course of business target will distribute to its shareholders the stock of acquiring it receives pursuant to the plan_of_reorganization the liabilities of target assumed by acquiring and any liabilities to which the transferred assets of target are subject were incurred by target in the ordinary course of its business following the transaction acquiring will continue the historic_business of target or use a significant portion of target’s historic_business_assets in the continuing business at the time of the transaction acquiring will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock of acquiring that if exercised or converted would affect target shareholders’ acquisition or retention of control of acquiring as defined in sec_368 plr-110760-00 k l m n o p q r s target acquiring and the shareholders of target will pay their respective expenses if any incurred in connection with the transaction there is no intercorporate indebtedness existing between acquiring and target that was issued acquired or will be settled at discount acquiring and target each meets the requirements of a regulated_investment_company in sec_368 the fair_market_value of the assets of target transferred to acquiring will equal or exceed the sum of the liabilities to be assumed by acquiring plus the amount of the liabilities if any to which the transferred assets are subject the total adjusted bases of the assets of target transferred to acquiring will equal or exceed the sum of the liabilities assumed by acquiring plus the amount of the liabilities if any to which the transferred assets are subject acquiring does not own directly or indirectly nor has it owned during the past five years directly or indirectly any stock of target target is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 target and acquiring have elected to be taxed as ric’s under sec_851 and for all of their taxable periods including the last short taxable_period ending on the date of the transaction for target have qualified for the special tax treatment afforded ric’s under the code after the transaction acquiring intends to continue to so qualify there is no plan or intention for acquiring the issuing_corporation as defined in sec_1_368-1 or any person related as defined in sec_1_368-1 to acquiring to acquire during the five-year period beginning on the date of the transaction with consideration other than acquiring stock acquiring stock furnished in exchange for a proprietary interest in target in the transaction either directly or through any transaction agreement or arrangement with any other person other than redemptions in the ordinary course of the acquiring business as an open- end investment_company as required by sec_22 of the act t during the five-year period ending on the date of the transaction i neither acquiring nor any person related as defined in sec_1 plr-110760-00 e to acquiring will have acquired target stock with consideration other than acquiring stock ii neither target nor any person related as defined in sec_1_368-1 to target will have acquired target stock with consideration other than acquiring stock or target stock and iii no distributions will have been made with respect to target stock other than regular normal dividend distributions made pursuant to target’s historic dividend paying practice either directly or through any transaction agreement or arrangement with any other person except for a cash paid to dissenters and b distributions described in sec_852 and sec_4982 as required for target’s tax treatment as a ric u the aggregate value of the acquisitions redemptions and distributions discussed in paragraphs s and t above will not exceed of the value without giving effect to the acquisitions redemptions and distributions of the proprietary interest in target on the effective date of the transaction based solely on the information submitted and on the representations set forth above we hold as follows the acquisition by acquiring of substantially_all of the assets of target in exchange for voting_stock of acquiring and acquiring’s assumption of target’s liabilities followed by the distribution by target to its shareholders of the acquiring stock and any remaining assets in complete_liquidation will qualify as a reorganization within the meaning of sec_368 target and acquiring will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by target upon the transfer of substantially_all of its assets to acquiring in exchange for voting_stock of acquiring and acquiring’s assumption of target’s liabilities sec_361 and sec_357 in addition no gain_or_loss will be recognized by target upon the distribution of the acquiring stock to the target shareholders sec_361 no gain_or_loss will be recognized by acquiring upon the receipt of the assets of target in exchange for voting_stock of acquiring sec_1032 the basis of target’s assets in the hands of acquiring will be the same as the basis of those assets in the hands of target immediately prior to the transaction sec_362 acquiring’s holding_period for the target assets acquired will include the period during which such assets were held by target sec_1223 no gain_or_loss will be recognized by the target shareholders on the receipt of plr-110760-00 voting_stock of acquiring solely in exchange for their target stock sec_354 the basis of the acquiring stock received by the target shareholders will be the same as the basis of the target stock surrendered in exchange therefor sec_358 the holding_period of the acquiring stock received by the target shareholders in exchange for their target stock will include the period that the shareholder held the target stock exchanged therefor provided that the shareholder held such stock as a capital_asset on the date of the exchange sec_1223 pursuant to sec_381 and sec_1_381_a_-1 the tax_year of target will end on the effective date of the transaction and acquiring will succeed to and take into account the items of target described in sec_381 subject_to the provisions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder no opinion is expressed about the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings specifically no opinion was requested and none is expressed about whether acquiring or target qualify as a ric that is taxable under subchapter_m part of the code the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant sincerely associate chief_counsel corporate lewis k brickates assistant to the chief branch by
